Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious a method of controlling a washing machine, the washing machine including a cabinet having an opening through which laundry is inserted or withdrawn, a tub installed in the cabinet, a drum rotatably provided in the tub, a motor configured to rotate the drum, a vibration sensor installed in the tub, and a controller, the method comprising: performing a rinsing operation in which a tumble motion is performed after water is supplied to the drum; after the rinsing operation is finished, performing a drainage process in which the water is drained from the tub; determining an initial rotational speed for the motor based on vibration information detected by the vibration sensor in the drainage process that occurs after the rinsing operation is finished; and performing a laundry distributing operation that involves rotation of the drum based on the determined initial rotational speed for the motor, wherein the initial rotational speed for the motor is determined based on an intersection time point at which vibration of a fundamental wave and vibration of higher harmonics, detected by the vibration sensor, intersect with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711